                              UNITED STATES JUDICIAL PANEL
                                           on                                                                 Patrick Edwards
                               MULTIDISTRICT LITIGATION                                                       Feb 6, 2020

IN RE: ZANTAC (RANITIDINE)
PRODUCTS LIABILITY LITIGATION                                                            MDL No. 2924

                                                                                        FILED
                                       TRANSFER ORDER                                  Feb 06, 2020
                                                                                    CLERK, U.S. DISTRICT COURT
                                                                                  EASTERN DISTRICT OF CALIFORNIA




        Before the Panel:* Plaintiffs in five actions listed on Schedule A1 move under 28 U.S.C.
§ 1407 to centralize pretrial proceedings in the actions listed on Schedule A in the District of New
Jersey or, alternatively, the Southern District of Florida. This litigation consists of fifteen actions
pending in nine districts. Plaintiffs in all of the actions allege that the heartburn medication
Zantac—and specifically the ranitidine molecule, its active ingredient—breaks down to form an
alleged carcinogen known as N-Nitrosodimethylamine (NDMA). Nine of these actions are brought
by individual plaintiffs asserting personal injury claims. Six are brought on behalf of putative classes
of consumers seeking refunds and other economic damages stemming from their purchases of
Zantac. In addition to the actions on the motion, the parties have notified the Panel of 126 related
actions pending in 21 districts.2

       With one exception, all parties support centralization,3 but disagree as to the transferee


       *
          Judge Ellen Segal Huvelle took no part in the decision of this matter. Additionally, one or
more Panel members who could be members of the putative classes in this litigation have renounced
their participation in these classes and have participated in this decision.
       1
         Movants consist of plaintiffs in the following actions: Northern District of California Garza;
District of Connecticut Dimesky and Cravens; and District of New Jersey Santorella and Cravens.
       2
         These and any other related actions are potential tag-along actions. See Panel Rules 1.1(h),
7.1, and 7.2.
       3
         Plaintiffs in Southern District of New York Koppell request that their action be excluded
from any MDL because their claims relate to generic ranitidine manufactured by non-common
defendants (Perrigo Company PLC and Perrigo Research & Development Company). They argue
that no evidence exists that the Perrigo-manufactured ranitidine shares the same manufacturing
process, component suppliers, or the same source of contamination as brand-name Zantac. The
Koppell defendants oppose excluding Koppell from the MDL.

        Plaintiffs’ arguments with respect to Koppell, a potential tag-along action, are premature.
See In re DePuy Orthopaedics, Inc., Pinnacle Hip Implant Prods. Liab. Litig., 787 F. Supp. 2d 1358,
                                                                                      (continued...)
                                                   -2-

district for this litigation. In their papers, plaintiffs proposed a number of transferee districts, either
in the first instance or in the alternative, including the Central District of California, the Northern
District of California, the Middle District of Florida, the Southern District of Florida, the Northern
District of Illinois, the Southern District of Mississippi, the District of New Jersey, the Southern
District of New York, the Southern District of Ohio, and the Eastern District of Tennessee. At oral
argument, however, most plaintiffs appeared to have coalesced around the Southern District of
Florida as their first choice for transferee district. The common defendants—each of which
manufactured, sold, or distributed Zantac—support centralization in the District of New Jersey or,
alternatively, in the Southern District of New York.4

        On the basis of the papers filed and hearing session held, we find that the actions listed on
Schedule A involve common questions of fact, and that centralization in the Southern District of
Florida will serve the convenience of the parties and witnesses and promote the just and efficient
conduct of this litigation. These actions share factual questions arising from allegations that
ranitidine, the active molecule in Zantac and similar heartburn medications, can form the carcinogen
NDMA, either during storage or when metabolized in the human body. Plaintiffs uniformly allege
that the manufacturers, sellers, and distributors of Zantac and other ranitidine medications knew or
should have known that these medications exposed consumers to NDMA, and that defendants
concealed the NDMA-associated dangers posed to consumers by these products. General causation
issues, in particular, likely will be common across all the actions and would benefit greatly from
coordinated treatment. Centralization will eliminate duplicative discovery; prevent inconsistent
pretrial rulings (including with respect to class certification and Daubert motion practice); and
conserve the resources of the parties, their counsel, and the judiciary.

        Furthermore, the centralized proceedings should include both the related personal injury
actions, in which plaintiffs allege that they developed cancer as a result of NDMA formed from
Zantac, and the related consumer class actions, in which plaintiffs allege that they suffered economic
losses as a result of defendants’ alleged concealment of the NDMA-associated dangers posed by
Zantac. The core factual issues in the personal injury actions will be the same as in the consumer
class actions—in particular, how ranitidine allegedly forms NDMA; the nature and extent of the
health risks posed by NDMA and the NDMA levels at issue; defendants’ knowledge of the NDMA-
associated risks of ranitidine; and the impact of any findings made by the U.S. Food and Drug
Administration, which is investigating this issue. There also are significant overlaps among
defendants in both the personal injury and consumer class actions. Including both types of actions


        3
         (...continued)
1360 (J.P.M.L. 2011). We therefore decline to grant plaintiffs’ request at this time. Should the
Panel issue an order conditionally transferring Koppell to the MDL, plaintiffs at that time may move
to vacate the conditional transfer order. See Panel Rule 7.1.
        4
        The common defendants include: Boehringer Ingelheim Pharmaceuticals, Inc.;
GlaxoSmithKline LLC; Pfizer Inc.; Sanofi-Aventis U.S. LLC; Sanofi US Services Inc.; and Chattem,
Inc.
                                                 -3-

in the MDL will result in significant efficiencies. See In re Valsartan N-Nitrosodimethylamine
(NDMA) Contamination Prods. Liab. Litig., 363 F. Supp. 3d 1378, 1381-82 (J.P.M.L. 2019).

         The Southern District of Florida is an appropriate transferee district for this litigation. A
large number of Zantac actions are pending in the Southern District of Florida, which is supported
by the majority of responding plaintiffs. The district is a relatively convenient and accessible forum,
with the resources and the capacity to efficiently handle what could be a large litigation.
Additionally, centralization before the Honorable Robin L. Rosenberg allows us to assign this
litigation to an able jurist who has not yet had the opportunity to preside over an MDL. We are
confident that Judge Rosenberg will steer this litigation on an efficient and prudent course.

        IT IS THEREFORE ORDERED that the actions listed on Schedule A and pending outside
the Southern District of Florida are transferred to the Southern District of Florida and, with the
consent of that court, assigned to the Honorable Robin L. Rosenberg for coordinated or consolidated
pretrial proceedings.


                                        PANEL ON MULTIDISTRICT LITIGATION




                                       __________________________________________
                                                     Karen K. Caldwell
                                                          Chair

                                       R. David Proctor                Catherine D. Perry
                                       Nathaniel M. Gorton             Matthew F. Kennelly
                                       David C. Norton
IN RE: ZANTAC (RANITIDINE)
PRODUCTS LIABILITY LITIGATION                                    MDL No. 2924

                                   SCHEDULE A

                Eastern District of California

    HANSEN v. BOEHRINGER INGELHEIM PHARMACEUTICALS, INC., ET AL.,
        C.A. No. 2:19-02069

                Northern District of California

    BALISTRERI v. BOEHRINGER INGELHEIM PHARMACEUTICALS, INC., ET AL.,
         C.A. No. 3:19-07226
    GARZA, ET AL. v. SANOFI-AVENTIS U.S. LLC, ET AL., C.A. No. 5:19-05772

                District of Colorado

    BLAKE v. BOEHRINGER INGELHEIM PHARMACEUTICALS, INC., ET AL.,
         C.A. No. 1:19-02991

                District of Connecticut

    DIMESKY, ET AL. v. SANOFI-AVENTIS U.S. LLC, ET AL., C.A. No. 3:19-01517
    CRAVENS, ET AL. v. BOEHRINGER INGELHEIM PHARMACEUTICALS, INC.,
         ET AL., C.A. No. 3:19-01683

                Southern District of Florida

    LOPEZ FLORES v. SANOFI US SERVICES INC., ET AL., C.A. No. 0:19-62313
    KERZER v. SANOFI-AVENTIS U.S. LLC., ET AL., C.A. No. 1:19-24092
    GALIMIDI v. SANOFI US SERVICES INC., ET AL., C.A. No. 1:19-24395

                Southern District of Illinois

    SOBIESZCZYK v. BOEHRINGER INGELHEIM PHARMACEUTICALS, INC.,
         ET AL., C.A. No. 3:19-01200

                District of New Jersey

    SANTORELLA, ET AL. v. SANOFI-AVENTIS U.S. LLC, ET AL.,
         C.A. No. 3:19-18146
    PINALES v. SANOFI S.A., ET AL., C.A. No. 3:19-19324
    CRAVENS, ET AL. v. BOEHRINGER INGELHEIM PHARMACEUTICALS, INC.,
         ET AL., C.A. No. 3:19-19368
                                  -A2-

            Eastern District of New York

DE LUCA v. SANOFI-AVENTIS U.S. LLC, ET AL., C.A. No. 1:19-06160

            Southern District of New York

RODRIGUEZ v. SANOFI U.S. LLC, ET AL., C.A. No. 1:19-09527
